Holmes, Judge,
delivered the opinion of the court.
This is an appeal from the St. Louis Criminal Court, in a suit commenced before a justice of the peace for an assault and battery. There are no statements or briefs, as required by statute. In these cases we are governed here by the practice in civil cases, and not by the act concerning criminal practice. (State v. Warne, 27 Mo. 418; 18 Mo. 318; 38 Mo. 295; 39 Mo. 419; 40 Mo. 603.)
The appeal will therefore be dismissed.
The other judges concur.